OPINION — AG — ** QUESTION(1): ARE THE RECEIVING (ANNEXING) DISTRICTS LIABLE UNDER THE TERMS OF THE SAID CONTRACT FOR THE MONTHLY SALARY PROVIDED FOR THEREIN ? — THE ANNEXING DISTRICTS REFERRED TO IN YOUR LETTER WOULD BE OBLIGATED TO PERFORM AND LIABLE FOR THEIR FAILURE TO PERFORM THE TERMS OF THE CONTRACT REFERRED TO IN YOUR LETTER.   QUESTION(2): IF SO, WHAT PORTION OF SUCH LIABILITY SHOULD BE BORNE AND PAID BY EACH OF THE RECEIVING DISTRICTS ? — 70 O.S. 7-4 [70-7-4](B) PROVIDES THAT THE DIVISION OF THE OBLIGATION OF AN ANNEXED DISTRICT IS TO BE A MATTER OF AGREEMENT BETWEEN ANNEXING DISTRICTS. (ANNEXING DISTRICT, SCHOOL, TEACHER, CONTRACT, APPROVED EMPLOYMENT, AGREEMENT, OBLIGATION) CITE: ARTICLE X, SECTION 26, 70 O.S. 6-1 [70-6-1](E), 70 O.S. 7-4 [70-7-4], OPINION NO. JUNE 28, 1956, ARTICLE XXVI, SECTION 10 (RICHARD M. HUFF)